     Case 4:18-cv-00289-CRW-SBJ Document 15-1 Filed 05/10/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

DANIEL THOMAS ROBBINS,                            :
     Plaintiff,                                   :
                                                  :   CIVIL ACTION No.: 4:18-cv-289
       v.                                         :
                                                  :
THE CITY OF DES MOINES, IOWA,                     :   PLAINTIFF’S RESPONSE TO
Des Moines Police Detective BRAD                  :   DEFENDANTS’ STATEMENT OF
YOUNGBLUT and Des Moines Police                   :   UNDISPUTED FACTS
Lieutenant JOSEPH LEO, and                        :
Des Moines Police Sergeant                        :
CHRISTOPHER CURTIS,                               :
       Defendants.                                :


       COMES NOW Plaintiff Daniel Thomas Robbins, through the undersigned counsel,

and responds to the Defendants’ Statement of Undisputed Facts:

       1.      Plaintiff admits paragraph 1.

       2.      Plaintiff admits paragraph 2.

       3.      Plaintiff admits paragraph 3.

       4.      Plaintiff admits paragraph 4.

       5.      Plaintiff denies paragraph 5 to the extent is asserts that Plaintiff was recording

the license plate numbers of vehicles.

       6.      Plaintiff admits paragraphs 6-9.

       7.      Plaintiff denies paragraph 10 to the extent that it asserts Plaintiff was

photographing licenses plates and “at the windows of vehicles.”

       8.      Plaintiff admits paragraphs 11-87.

       9.      Plaintiff denies paragraphs 88-91

       10.     Plaintiff admits paragraph 92 to the extent it asserts his property was returned

to him after a letter was sent on May 16, 2018, demanding the return of the property.
      Case 4:18-cv-00289-CRW-SBJ Document 15-1 Filed 05/10/19 Page 2 of 2



          11.        Plaintiff admits paragraphs 93-94 to the extent they assert that the City gives

and the named officers receive generalized instructions on the constitutional rights of citizens

but denies that the City has a policy related to the recording of police activities and that the

named officers received any training on the First Amendment rights of Plaintiff and other

citizens to record their public activities.

                                                                         Respectfully submitted,

                                                                         s/Gary Dickey
                                                                         Gary Dickey, AT0001999
                                                                         DICKEY & CAMPBELL LAW FIRM, P.L.C.
                                                                         301 East Walnut Street, Suite 1
                                                                         Des Moines, IA, 50309
                     CERTIFICATE OF SERVICE
  The undersigned hereby certifies that on 05/10/19 a true copy of       Tel: 515-288-5008 Fax: 515-288-5010
  the foregoing instrument was served upon each of the attorneys         gary@dickeycampbell.com
  of record, or the parties if unrepresented, at their respective
  addresses disclosed on the pleadings electronically and by U.S.
  Mail.                                                                  s/Glen S. Downey
                                                                         Glen S. Downey, AT0012428
 Signature: /s/ Gary Dickey
                                                                         Law Offices of Glen S. Downey, LLC
                                                                         5214 Ingersoll Avenue
                                                                         Des Moines, IA, 50312
                                                                         Tel: 412.865.7110
                                                                         glen@downey-law.net

                                                                         Attorneys for Daniel Thomas Robbins




                                                                     2
